Citation Nr: 1744864	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2015 rating decision, the RO denied the claim of entitlement to a disability rating in excess of 70 percent for bilateral sensorineural hearing loss.

2.  In August 2015, VA received the Veteran's timely notice of disagreement.

3.  In December 2015, the RO issued a statement of the case denying entitlement to a disability rating in excess of 70 percent for bilateral sensorineural hearing loss.

4.  A statement by the Veteran received in February 2016 did not constitute a timely substantive appeal of the issue of entitlement to an increased disability rating for hearing loss.

5.  The VA Form 9 received in May 2016 did not constitute a timely substantive appeal of the issue of entitlement to an increased disability rating for hearing loss.


CONCLUSION OF LAW

The criteria for timely filing a substantive appeal to the July 2015 rating decision denying the claim of entitlement to a disability rating in excess of 70 percent for bilateral sensorineural hearing loss have not been met; the request for appellate review of this issue consequently is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, timeliness and adequacy of the substantive appeal are jurisdictional matters and are governed by interpretation of law.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act does not apply.  See 38 C.F.R. § 21.1031 (2016); Dela Cruz v. Principi, 15 Vet. App. 143 (2011).

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received.  After a rating decision has been promulgated, a written notice of disagreement must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

Here, the RO issued a rating decision in July 2015 which denied entitlement to a disability rating in excess of 70 percent for bilateral sensorineural hearing loss.  In August 2015, VA received the Veteran's timely notice of disagreement as to the denial of an increased disability rating for bilateral sensorineural hearing loss.  In December 2015, the RO issued a statement of the case denying entitlement to a disability rating in excess of 70 percent for bilateral sensorineural hearing loss.

In February 2016, VA received a January 2016 statement from the Veteran in which the Veteran noted the December 2015 cover letter accompanying the December 2015 statement of the case, and its language that the statement of the case was the first step in appealing to the Board.  The Veteran noted he was currently in extended vacation out of the country, and would not be back in the Philippines until the end of February 2016.  The Veteran also noted an upcoming VA appointment for a hearing aid in March 2016.  The Veteran concluded, "I highly appreciate your consideration in case VA Manila Regional Office called my home telephone or cell phone in the Philippines."

The Board finds the statement received in February 2016 did not constitute a timely substantive appeal.  Although the Veteran referenced the cover letter to the December 2015 statement of the case and an upcoming VA appointment for hearing aids, the Veteran did not indicate that he disagreed with the December 2015 statement of the case, that he wished to continue his appeal to the Board, or include the necessary information including specific arguments relating to errors of fact or law made by the RO in the December 2015 statement of the case regarding his disability rating for his hearing loss.  Further, the Board finds the Veteran's statement did not include any request for more time in which to file a substantive appeal in response to the December 2015 statement of the case.  Instead, it appears the statement was intended to notify the RO that the Veteran was out of the country, in case RO staff attempted to reach him by telephone.  Accordingly, the statement received in February 2016 did not constitute a timely substantive appeal.  38 C.F.R. § 20.202.

In May 2016, VA received a VA Form 9.  Although this VA Form 9 was received within one year of the issuance of the July 2015 rating decision, the Veteran clearly indicated he was only appealing the issues of service connection for a chronic skin condition and posttraumatic stress disorder, and only included argument regarding those issues.  Accordingly, the Board finds the May 2016 VA Form 9 did not constitute a timely substantive appeal as to the issue of entitlement to an increased disability rating for bilateral sensorineural hearing loss.  38 C.F.R. § 20.202.

Upon review of the evidentiary record, there is no document or writing of record that was received within the relevant time frame that constitutes a valid and timely-filed substantive appeal to the July 2015 rating decision and notification, or to the December 2015 statement of the case.  Therefore, the Board finds the Veteran did not perfect a timely appeal, and the appeal must be dismissed based on lack of jurisdiction.  


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 70 percent for bilateral sensorineural hearing loss is dismissed for lack of jurisdiction.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


